United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2950
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Justin Scott Carroll

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 10, 2019
                                Filed: July 12, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

        Justin Scott Carroll pleaded guilty to one count of being a felon in possession
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At sentencing, the
district court1 calculated an advisory range under the United States Sentencing
Guidelines of 46 to 57 months of imprisonment. Carroll requested a downward
variance based on several mitigating factors, including that he was only 22 years old
and that his current offense involved no violence. The district court noted that
despite his young age, Carroll had “already achieved a category V criminal history,”
including previous convictions for violent crimes and crimes involving guns. It
imposed a 66-month term of imprisonment. Carroll appeals, challenging the
substantive reasonableness of the sentence.

       We review the substantive reasonableness of a sentence for an abuse of
discretion. United States v. McKinzie, 557 F.3d 931, 933 (8th Cir. 2009). “[A]n
abuse of discretion occurs if the district court (1) fails to consider a relevant factor
that should have received significant weight; (2) gives significant weight to an
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.” Id. (cleaned up). Where,
as here, the sentence imposed “is outside the Guidelines range, the court may . . .
consider the extent of the deviation, but must give due deference to the district court’s
decision that the [18 U.S.C.] § 3553(a) factors, on a whole, justify the extent of the
variance.” United States v. Moralez, 808 F.3d 362, 368 (8th Cir. 2015) (cleaned up).

       Carroll has not shown that the district court abused its discretion. Carroll
argues that the district court abused its discretion by placing too much weight on his
criminal history, which had already been taken into account when calculating his
Guidelines range. But “a court may consider a defendant’s criminal history even if
that history is included in the defendant’s criminal history category.” United States
v. Barrett, 552 F.3d 724, 727 (8th Cir. 2009). And here, the district court focused on
aspects of Carroll’s criminal history that were not accounted for in the calculation of


      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-
his Guidelines criminal history score: the fact that he had amassed several factually
similar felony convictions within a relatively short period of time and at a young age.
We see no abuse of discretion in how the district court considered and weighed the
sentencing factors in this case.

      The district court’s judgment is affirmed.
                       ______________________________




                                         -3-